Opinion by
Judge Hargis :
The question decisive of this case is whether a sale of a lunatic’s estate under Gen. Stat, ch. 53, which is the same substantially as the Revised Statutes on the same subject, is void or voidable, the lunatic not being a party to the action and there being no committee before the court when the judgment of sale was rendered.
According to all, the adjudged cases and proceedings were void as to the lunatic of whose person the court rendering the judgment had no jurisdiction. This rule is made manifest by art. 1, § 4 of the statute itself, which provides that “No judgment shall be binding on an idiot, lunatic, imbecile, or person incompetent, having a committee, unless the committee be also brought before the court.” It is clearly the meaning of this section that both the lunatic and his committee shall be before the court, else the judgment will not be binding on the lunatic.
The purchaser, therefore, of the lunatic’s land under the judgment of sale received no title, and the execution sale and deed of Bradley, made after the lunatic became lucid, are valid, and vested him with- the title. The mere fact that Bradley was a party to the action wherein the void judgment was rendered does not estop him from questioning it because he opposed its rendition.
The judgment appealed from is therefore affirmed.